Citation Nr: 0305291	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1940 
to December 1945.  
He died in June 1992.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Houston, Texas.  
Specifically, in August 1999 and June 2000 decisions, the RO 
denied the issue of entitlement to service connection for the 
cause of the veteran's death.  

Following notification of these previous decisions, the 
appellant perfected a timely appeal with respect to the 
denial of her claim.  Thereafter, in June 2001, the Board 
remanded this cause of death claim to the RO for further 
evidentiary development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Following completion of the 
actions requested in the remand, the RO, in February 2003, 
returned the case to the Board for final appellate review.  

Further review of the claims folder indicates that, in the 
supplemental statement of the case issued in February 2003 
prior to the RO's transfer of the appellant's claims folder 
to the Board, the RO included the issues of entitlement to 
service connection for the cause of the veteran's death, 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, and entitlement 
to Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. chapter 35.  In this regard, the Board notes 
that, by the August 1999 rating action, the RO also denied 
the issue of entitlement to Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. chapter 35.  
Significantly, however, the appellant has never expressed 
disagreement with this denial.  Furthermore, the RO has not 
formally adjudicated the issue of entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  Thus, as the appellant has not perfected 
appeals regarding the § 1318 and Chapter 35 claims, these 
issues are not currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on June [redacted] 1992 at the age of 74 years as a result of 
aspiration pneumonia due to an inoperable brain tumor.  

3.  Aspiration pneumonia and a brain tumor were not shown in 
service, or shown to be otherwise related to any incident of 
the veteran's military duty.  Additionally, a malignant brain 
tumor was not shown within one year after the veteran's 
discharge from service.  

4.  At the time of the veteran's death, service connection 
had not been established for any disability.  


CONCLUSIONS OF LAW

1.  Aspiration pneumonia and a brain tumor were not incurred 
in or aggravated by active military duty, and a malignant 
brain tumor may not be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the August 2000 statement of the case, 
the November 2000 supplemental statement of the case, a July 
2001 letter, and the February 2003 supplemental statement of 
the case, the RO, along with the Board in its June 2001 
remand, informed the appellant and her representative of the 
VCAA, the criteria used to adjudicate her service connection 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific type of information necessary 
from her.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained all available service medical records and 
post-service medical reports adequately identified by the 
appellant.  In a February 2003 statement, the appellant's 
representative waived the 60-day period noted in the cover 
letter to the February 2003 supplemental statement of the 
case and requested that the RO forward the appellant's appeal 
to the Board "as soon as possible."  Consequently, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations.  

Factual Background

Available service medical records are negative for complaints 
of, treatment for, or findings of pneumonia or a brain tumor.  
These reports indicate that the veteran was treated for renal 
or ureteral calculus in December 1943, an abscess in June 
1944, and dermatitis venenata in September 1944.  

According to post-service medical records, between April and 
May 1980, the veteran was hospitalized at a private medical 
facility for approximate two-and-a-half weeks for treatment 
for a cerebrovascular accident, severe sinus bradycardia, and 
ventricular tachycardia.  During that time, the veteran 
reported that his medical history included previous 
hospitalizations for a left eye injury "many years ago" and 
for malaria during World War II.  Chest X-rays taken on 
several occasions during the 1980 hospitalization showed that 
the veteran's lungs were clear.  

Thereafter, in May 1992, the veteran was hospitalized at 
another private medical facility for treatment for a brain 
tumor.  Portable chest X-rays taken during the 
hospitalization appeared to show that the veteran's left 
jugular line ended in his distal jugular vein.  No 
pneumothorax was seen.  Additionally, the veteran underwent a 
left parasagittal craniotomy with removal of a portion of the 
brain tumor.  His post-operative diagnosis was a brain tumor 
"probable glioblastoma, multiforme . . . [and] singulate, 
gyrus-corpus callosum."  A pathology report included a final 
diagnosis of "brain tumor, corpus callosum, biopsy-
glioblastoma."

In June 1992, the veteran was transferred to another private 
hospital.  Records from this facility indicate that the 
veteran never regained consciousness, that he was treated for 
his pneumonia with little or no change in his condition 
(which also included terminal malignant brain cancer), and 
that he died approximately one week after admission.  
Impressions included left pneumonia, a malignant brain tumor, 
and an old cerebrovascular accident with right hemiparesis.  

In a statement dated in June 1992, one of the veteran's 
treating physician's noted that he had first seen the veteran 
during the previous month.  At that time, the physician found 
evidence of a growth deep in the veteran's brain.  In 
addition, the doctor noted that the veteran seemed to have 
Parkinson's disease.  The physician explained that the tumor 
discovered during the May 1992 surgery "proved to be a 
glioblastoma multiform, which is a highly malignant tumor 
arising from the cells of the brain" and that the veteran 
had a life expectancy of four months to one-and-a-half years.  

According to the certificate of death, the veteran died on 
June [redacted] 1992 at the age of 74 years.  The immediate cause of 
his death was aspiration pneumonia of three days duration, 
which was due to an inoperable brain tumor.  An autopsy was 
not performed.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2002).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2002).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The certificate of death indicates that the veteran in the 
present case died on June [redacted] 1992 at the age of 74 years as a 
result of aspiration pneumonia due to an inoperable brain 
tumor.  At the time of the veteran's death, service 
connection had not been established for any disability.  

Throughout the current appeal, the appellant has contended 
that the veteran's inoperable brain tumor, which led to his 
death, occurred as a result of his active military duty.  In 
particular, the appellant has maintained that, during the 
veteran's active service in the South Pacific, he contracted 
malaria, jaundice, and typhoid fever, which predisposed him 
to the subsequent brain tumor that led to his demise.  As 
such, the appellant maintains that service connection for the 
cause of the veteran's death is warranted.  

As the Board has discussed in this decision, in April and May 
1980, the veteran was hospitalized and treated for a 
cerebrovascular accident, severe sinus bradycardia, and 
ventricular tachycardia.  Subsequently, in May 1992, he was 
hospitalized at another private medical facility for 
treatment for an inoperable brain tumor.  In the following 
month, he was transferred to another private hospital, where 
he died as a result of pneumonia and terminal malignant brain 
cancer.  The certificate of death stipulates that the 
immediate cause of the veteran's death was aspiration 
pneumonia, which was due to an inoperable brain tumor.  

Significantly, according to the available medical records 
which have been obtained and associated with the claims 
folder, the first evidence of a diagnosis of a brain tumor 
occurred in May 1992, more than 45 years after the veteran's 
separation from active military duty.  In addition, his 
pneumonia was not shown until June 1992, also more than 
45 years after his discharge from service.  

Significantly, no competent evidence is included in the 
claims folder which associates the veteran's aspiration 
pneumonia and malignant brain tumor with his military 
service.  See, 38 U.S.C.A. §§ 1110, 1131 (West 1991) and 
38 C.F.R. § 3.303(d) (2002).  Although a May 1980 medical 
record includes a notation that the veteran had had malaria 
during service, this statement was provided by the veteran 
himself rather than by a treating physician based upon 
medical records.  

Further, the claims folder contains no competent evidence of 
a malignant brain tumor within a year after his separation 
from military duty.  Consequently, the veteran's malignant 
brain tumor, which led to his death, may not be presumed to 
have been incurred during his active military service.  See, 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Clearly, a disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Consequently, her claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

